Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-19, drawn to a method of producing chocolate comprising: mixing ingredients into a cocoa mass, conching the cocoa mass, and, subsequently to at least one phase of said conching, measuring viscosity of the conched cocoa mass, contingent upon said measured viscosity value being higher than a target viscosity value, determining, based on the measured viscosity and reference data representing a reference model of viscosity vs. viscosity-reducing substance content for the chocolate to be produced, a quantity of viscosity-reducing substance to be added to the cocoa mass to reach the target viscosity value, and adding, to the conched cocoa mass, the quantity of viscosity-reducing substance to be added.

Group II: Claim 20, drawn to a method of adding a quantity of viscosity-reducing substance subsequently to a given conching phase, the method including measuring the viscosity of the chocolate mass after the given conching phase, determining a quantity of viscosity-reducing substance to be added, adding the determined quantity of viscosity-reducing substance, and performing a subsequent conching phase, wherein said determining the quantity of viscosity-reducing substance includes determining a difference between the measured viscosity and a target viscosity value, associating the difference to a basic quantity of viscosity-reducing substance to be added based on a reference model, the associated quantity having a margin of error, and selecting, for the quantity of viscosity-reducing substance to be added, a value different from the basic value, but within the margin of error.

Group III: Claim 21, drawn to a process of producing a plurality of batches of a given recipe of chocolate, wherein for each batch, an initial quantity of viscosity-reducing substance and/or a subsequently added quantity of viscosity-reducing substance is determined based on a reference model associated to the recipe, and wherein the reference model is modified or updated between an earlier batch and a later batch based on one or more viscosity measurements taken during the preparation of the earlier batch.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs as the method of Group I is for producing chocolate comprising: mixing ingredients into a cocoa mass, conching the cocoa mass, and, subsequently to at least one phase of said conching, measuring viscosity of the conched cocoa mass, contingent upon said measured viscosity value being higher than a target viscosity value, determining, based on the measured viscosity and reference data representing a reference model of viscosity vs. viscosity-reducing substance content for the chocolate to be produced, a quantity of viscosity-reducing substance to be added to the cocoa mass to reach the target viscosity value, and adding, to the conched cocoa mass, the quantity of viscosity-reducing substance to be added; whereas the method of Group II is for adding a quantity of viscosity-reducing substance subsequently to a given conching phase, the method including measuring the viscosity of the chocolate mass after the given conching phase, determining a quantity of viscosity-reducing substance to be added, adding the determined quantity of viscosity-reducing substance, and performing a subsequent conching phase, wherein said determining the quantity of viscosity-reducing substance includes determining a difference between the measured viscosity and a target viscosity value, associating the difference to a basic quantity of viscosity-reducing substance to be added based on a reference model, the associated quantity having a margin of error, and selecting, for the quantity of viscosity-reducing substance to be added, a value different from the basic value, but within the margin of error.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs as the method of Group I is for producing chocolate comprising: mixing ingredients into a cocoa mass, conching the cocoa mass, and, subsequently to at least one phase of said conching, measuring viscosity of the conched cocoa mass, contingent upon said measured viscosity value being higher than a target viscosity value, determining, based on the measured viscosity and reference data representing a reference model of viscosity vs. viscosity-reducing substance content for the chocolate to be produced, a quantity of viscosity-reducing substance to be added to the cocoa mass to reach the target viscosity value, and adding, to the conched cocoa mass, the quantity of viscosity-reducing substance to be added; whereas the method of Group III is for producing a plurality of batches of a given recipe of chocolate, wherein for each batch, an initial quantity of viscosity-reducing substance and/or a subsequently added quantity of viscosity-reducing substance is determined based on a reference model associated to the recipe, and wherein the reference model is modified or updated between an earlier batch and a later batch based on one or more viscosity measurements taken during the preparation of the earlier batch.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs as the method of Group II is for adding a quantity of viscosity-reducing substance subsequently to a given conching phase, the method including measuring the viscosity of the chocolate mass after the given conching phase, determining a quantity of viscosity-reducing substance to be added, adding the determined quantity of viscosity-reducing substance, and performing a subsequent conching phase, wherein said determining the quantity of viscosity-reducing substance includes determining a difference between the measured viscosity and a target viscosity value, associating the difference to a basic quantity of viscosity-reducing substance to be added based on a reference model, the associated quantity having a margin of error, and selecting, for the quantity of viscosity-reducing substance to be added, a value different from the basic value, but within the margin of error; whereas the method of Group III is for producing a plurality of batches of a given recipe of chocolate, wherein for each batch, an initial quantity of viscosity-reducing substance and/or a subsequently added quantity of viscosity-reducing substance is determined based on a reference model associated to the recipe, and wherein the reference model is modified or updated between an earlier batch and a later batch based on one or more viscosity measurements taken during the preparation of the earlier batch. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

the inventions require a different field of search (for example, searching different electronic resources, or employing different search queries);

the prior art applicable to one invention would not likely be applicable to another invention; and/or

the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASSAF ZILBERING/           Examiner, Art Unit 1792